DETAILED ACTION
This communication is in response to the amendment filed 10/14/2021. Claims 1-23 are pending. 
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/27/22 has been entered.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e, a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
35 USC 101 enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter. As explained by the courts, these “four categories together describe the exclusive reach of patentable subject matter. If a claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of Section 101 even if the subject matter is otherwise new and useful.” In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007).  Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter?  Applicant’s claims fall within at least one of the four categories of patent eligible subject matter because claims 1-11 are drawn to a method, and claims 12-23 are drawn to a system.   
Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not complete the eligibility analysis.  Claims drawn only to an abstract idea, a natural phenomenon, and laws of nature are not eligible for patent protection.  As described in MPEP 2106, subsection III, Step 2A of the Office’s eligibility analysis is the first part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l,134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. at 77-78, 101 USPQ2d at 1967-68).  
The United States Patent and Trademark Office (USPTO) has prepared revised guidance (2019 Revised Patent Subject Matter Eligibility Guidance) for use by USPTO personnel in evaluating subject matter eligibility. The 2019 Revised Patent Subject Matter Eligibility Guidance revises the procedures for determining whether a patent claim or patent application claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the USPTO’s Subject Matter Eligibility Guidance in two ways. First, the 2019 Revised Patent Subject Matter Eligibility Guidance explains that abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes. Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not ‘‘directed to’’ the judicial exception if the judicial exception is integrated into a practical application of the judicial exception. A claim that recites a judicial exception, but is not integrated into a practical application, is directed to the judicial exception under Step 2A and must then be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.
Step 2A asks: Does the claim recite a law of nature, a natural phenomenon (product of nature) or an abstract idea? If so, is the judicial exception integrated into a practical application of the judicial exception?  A claim recites a judicial exception when a law of nature, a natural phenomenon, or an abstract idea is set forth or described in the claim. While the terms “set forth” and “describe” are thus both equated with “recite”, their different language is intended to indicate that there are different ways in which an exception can be recited in a claim. For instance, the claims in Diehr set forth a mathematical equation in the repetitively calculating step, while the claims in Mayo set forth laws of nature in the wherein clause, meaning that the claims in those cases contained discrete claim language that was identifiable as a judicial exception. The claims in Alice Corp., however, described the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.”  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  
In the instant case, claims 1-23 recite(s) a method and system for organizing and implementing a communication channel among the parties in a clinical trial.   Furthermore, the claims recite generating portals, and a website which limit access, and provide particular content for a user based upon who the user is. The clinical trials administrator creates and manages at least one clinical trial website and exchanges clinical trial documents with said clinical trial website, and the clinical investigators are allowed to access only the clinical trial website for which they have authorization
 As such, claims 1-23 recite certain methods of organizing human activities, which is subject matter that falls within the enumerated groupings of abstract ideas described in the 2019 Revised Patent Subject Matter Eligibility Guidance.   Certain methods of organizing human activities includes fundamental economic practices, like insurance; commercial interactions (i.e. legal obligations, marketing or sales activities or behaviors, and business relations).   Organizing human activity also encompasses managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions.) 
Claims 1 and 12 recite a method and system for:   
constructing a centralized, clinical trials communications website system, wherein the constructing comprises:
implementing a clinical document exchange portal of the centralized, clinical trials communications website system with a content management web farm to process collaborative clinical trials software to provide central administration of clinical trials; and
configuring the centralized, clinical trials communications website system with multiple servers to store and execute collaborative trial system software, collaboration portal software, workflow software, and extranet access control software; and
generating in the constructed centralized, clinical communications website system: an administrator portal, a clinical trial website for each clinical trial to be administered and an investigator portal for each clinical investigator.
  This judicial exception is not integrated into a practical application because the claim language does not recite any improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)); effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment see MPEP 2106.05(e). 
While abstract ideas, natural phenomena, and laws of nature are not eligible for patenting by themselves, claims that integrate these exceptions into an inventive concept are thereby transformed into patent-eligible inventions. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). Thus, the second part of the Alice/Mayo test is often referred to as a search for an inventive concept. Id.  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting “the Government’s invitation to substitute Sections 102, 103, and 112 inquiries for the better established inquiry under Section 101”). As made clear by the courts, the “‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the Section 101 categories of possibly patentable subject matter.” Intellectual Ventures I v. Symantec Corp.,838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9).  
As described in MPEP 2106, subsection III, Step 2B of the Office’s eligibility analysis is the second part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. _, 134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961 (2012)).  Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception?  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional steps amount to insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)).
Claim 12 recites additional limitation(s), including: at least one processor, at least one memory, and servers which is/ are generic components performing well-understood, routine and conventional activities that amount to no more than implementing the abstract idea with a computerized system. 
To support the finding of the identified features being generic and conventional, the generic nature of the computer system used to carryout steps of the recited method is underscored by the system description in the instant application, which discloses: “An exemplary embodiment of the invention implements the collaborative clinical trials system in software on a server and/or a collection of servers and implements the collaboration portal using a Microsoft SharePoint content management software system. The workflows may also be implemented using the Nintex Workflow software module.” (par. 69)   The specification further sets forth:  “Those skilled in the art will appreciate that the servers may include computing environments implemented by a personal computer, a mainframe, or the like…the computing environment includes hardware components and/or software components such that the resulting computing environment may be used to execute applications such as collaborative trials system software, collaboration portal software, workflow software, or the like.”  The disclosure sets forth that generally a server performs the recited functions, and that the server may be a general use computer. (i.e. personal computer, a mainframe, or the like).  The language of the disclosure suggests that the applicant's perceived invention/ novelty focuses on the computerized implementation of the abstract idea, not the underlying structure of the additional (generic) components. 
Claims 2-11 are dependent from Claim 1 and claims 13-23 are dependent from claim 12 and include(s) all the limitations of their respective independent claims. However, the additional limitations of the claims 2-11 and 13-23 fail to recite significantly more than the abstract idea. Claims 2-11 and 12-23 recite limitations with further define roles and functions performed by parties in the management and administration of a clinical trial.  
For example, claims 2 and 13 recite an clinical trial administrator using the system to review a list of clinical investigators and to invite an investigator to participate in a trial.  Claims 3 and 14 recite the administer using the system method to define the sequence and master file for designing clinical trials.  Claims 4 and 15 recite the investigator using the system and method to express an interest or accept the invitation of the clinical trial administrator.  Claims 5-6 and 16-17 recite using the system and performing the steps of creating user profiles for access by other parties involved in the planning and/or administration of a clinical trial.  Claims 7-9 and 18-20 recite clinical trial entities organizing and accessing documents for the planning of a clinical trial.  Claims 10-11 and 21-22 recite the clinical investigator and administer exchanging to-do lists and safety reports for planning or administering a clinical trial.  Claims 23 recites using the system plan the order and sequence of workflow for a clinical trial.  
Because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself, the claimed invention is not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-6, and 12-17 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Michelson et al (US 20080133270 A1).
Claim 1 	Michelson teaches a method for implementing multiple 2portals in a common, constructed centralized clinical trials communications website system, the method comprising the steps of: 
executing code by a processor of the website system to perform operations (par. 81-82) comprising:
4 a constructed centralized, clinical communications website system (fig. 1 A-B; par. 84: website system including a network of clinical trial parties) 6implementing a clinical document exchange portal of the centralized, clinical 7trials communications system with a content management web farm to 8process collaborative clinical trials software to provide central 9administration of clinical trials (par. 82-that promotes exchange of information among clinical study sponsors, clinical study investigators, and clinical study subjects); and 
10configuring the centralized, clinical trials communications website system with 11multiple servers to store and execute collaborative trial system software, 12collaboration portal software, workflow software, and extranet access 13control software (par. 9,: An extranet is coupled to the investigator database and the subject database. The extranet permits the secure exchange between sponsors and investigators of documents required prior to the start of a clinical study. The forum also optionally includes one or more web pages that provide information describing clinical studies to potential clinical study subjects and permit potential clinical study subjects to register for inclusion in the subject database;  par. 81- 82: Computer systems 101 and 102, and other computers that interface with network 103, may also be such workstations or servers, or may comprise any type of commercially available personal computers capable of communicating over a computer network.; par. 89-important part of system 100 is its incorporation of an extranet to facilitate secure collaborations between a clinical study sponsor (or its designees) and its investigator(s) during the process leading up to the start of a clinical study); and 
14generating in the constructed centralized, clinical communications website system (Fig. 1B): 
clinical trial websites for each clinical trial providing authorized access to perform second communication functions to exchange clinical trial documents with said administrator portal and each clinical trial web site having separate files for storing data supporting the associated clinical trial (par.95-Search clinical studies web page 600 allows the user to search for clinical studies relating to the therapeutic area identified in search area 501; See also the subject site, par. 93-94-subject submits information to register for eligible studies and which allows the sponsors to obtain info. on possible clinical trial participants)
	15the administrator portal, communicatively coupled to the clinical
trial websites, and configured to provide management functions to manage at least one clinical trial website and first communication functions to exchange clinical trial documents with said clinical trial website utilizing the content management
software (par. 64-clinical sponsor is interpreted as the administrator; par. 89- extranet allows for the exchange of information…several documents … will in most instances be exchanged between the sponsor and the investigator. The present invention provides a secure environment for these communications, as well as functionality that manages and tracks the documents needed to start the clinical study. In one embodiment, this functionality is achieved by allocating individual workspaces to sponsors and investigators within the professional site; par. 108-sponsor access to investigator,  subject data and clinical trial study documents)20; and , 
	28an investigator portal communicatively coupled to the clinical trial
websites, configured to upload documents, (par. 85-investigator submits data about their history; par. 89- exchange of documents : several documents (e.g., an investigator questionnaire, answers to the investigator questionnaire, a confidentiality agreement, a contract, a budget, an FDA form 1572, IRB documents, the study protocol, etc.) will in most instances be exchanged between the sponsor and the investigator);  said - 2 of 14-A/N: 13/081,818 documents related to a clinical trial and said documents being stored in the separate 32files of the associated clinical trial website, (par.  15- A data record is stored for each investigator …includes information corresponding to the history of laboratory procedure requests made by the investigator. The database also optionally stores information that associates each of the laboratory procedure requests with one or more disease conditions; par. 86-documentation of investigator prescription writing history and lab requests, par. 89),  wherein the 34investigator portal includes functionality to monitor through said 35investigator portal activities and communications related to the clinical 36trial; (par. 89-A given sponsor or investigator is then able to receive, send, and track documents from within his or her workspace)
Claim 2	Michelson teaches method as in claim 1, the administrator portal further listing a plurality of clinical investigators and enabling said administrator to communicate an invitation to a clinical investigator inviting said clinical investigator to participate in a clinical trial. (par. 89-sponsor can contact/engage with selected investigator and exchange documents needed to start a clinical trial; par. 110-web page that shows the results of an investigator search in accordance with the present invention is shown in FIG. 11. As shown in that figure, for each investigator identified in the search, the sponsor is shown the name of the investigator, the investigator's specialty, the city/state in which the investigator is located)
Claim 3.   Michelson teaches a method as in claim 1, the administrator portal further enabling the administrator to create a clinical trial master file, based on a template, for an associated clinical trial website for customization. (par. 111-This extranet preferably includes document templates that allow sponsors (and/or investigators) to quickly generate documents relevant to the launch of a clinical study….These documents are preferably created using standard templates found in the workspace on the professional site associated with each sponsor or investigator)
Claim 4.   	Michelson teaches a method as in claim 1, the investigator portal further listing a plurality of clinical trials being administered by said administrator and enabling said clinical investigator to communicate interest in participating in a particular clinical trial to said administrator. (par. 100- investigators can register with system to make sponsors aware of their interest in a clinical trial; Figs. 21 and par. 126-system identifies investigators available for a clinical study using the database information of registered investigators)
Claim 5	Michelson teaches a method as in claim 1,   the investigator portal
further enabling the clinical investigator to define a personal profile for access by said administrator.  (par. 100-investigator registers with system and creates a profile for matching with clinical trials; par. 108-the sponsor determines whether the sponsor desires to use the investigator database to perform investigator recruitment for the study; par. 111-In step 822, the sponsor selects one or more investigators for the clinical study, and in step 823 begins the process of engaging the investigator(s) for the study)
claim  6	Michelson teaches a method as in claim 1,   the investigator portal
further enabling the clinical investigator to define a site profile for access by said administrator. (par. 100-investigator registers with system and creates a profile for matching with clinical trials; par. 108-the sponsor determines whether the sponsor desires to use the investigator database to perform investigator recruitment for the study; par. 111-In step 822, the sponsor selects one or more investigators for the clinical study, and in step 823 begins the process of engaging the investigator(s) for the study)

Claim 12.    Michelson teaches a system for constructing and implementing multiple portals in a common, clinical trials communications website system for administering clinical trials, the system comprising:
at least one processor and at least one memory storing instructions (par.  that when executed by said at least one processor  (par. 81-82:  Computer system 100..may be any of a number of commercially available computer systems, including a conventional server or workstation. Such systems may include… one or more microprocessors, computer memory…Computer systems 101 and 102, and other computers that interface with network 103, may also be such workstations or servers, or may comprise any type of commercially available personal computers capable of communicating over a computer network) cause said at least one processor to:
implement a clinical document exchange portal of the centralized, clinical trials communications website system with a content management web farm to process collaborative clinical trials software to provide central administration of clinical trials (par. 82-that promotes exchange of information among clinical study sponsors, clinical study investigators, and clinical study subjects); 
configure the centralized, clinical trials communications website system with multiple servers to store and execute collaborative trial system software, collaboration portal software, workflow software, and extranet access control software (par. 9,: An extranet is coupled to the investigator database and the subject database. The extranet permits the secure exchange between sponsors and investigators of documents required prior to the start of a clinical study. The forum also optionally includes one or more web pages that provide information describing clinical studies to potential clinical study subjects and permit potential clinical study subjects to register for inclusion in the subject database;  par. 81- 82: Computer systems 101 and 102, and other computers that interface with network 103, may also be such workstations or servers, or may comprise any type of commercially available personal computers capable of communicating over a computer network.; par. 89-important part of system 100 is its incorporation of an extranet to facilitate secure collaborations between a clinical study sponsor (or its designees) and its investigator(s) during the process leading up to the start of a clinical study);
generate in a constructed centralized, clinical communications website system (fig. 1 A-B; par. 81-82: website system including a network of clinical trial parties):
clinical trial websites for each of multiple clinical trials to be administered, the clinical trial websites configured to provide authorized access to perform second communication functions to exchange clinical trial documents with an administrator portal and each clinical trial web site having separate files for storing data supporting the associated clinical trial (par.95-Search clinical studies web page 600 allows the user to search for clinical studies relating to the therapeutic area identified in search area 501; See also the subject site, par. 93-94-subject submits information to register for eligible studies and which allows the sponsors to obtain info. on possible clinical trial participants)
15the administrator portal, communicatively coupled to the 25clinical trial websites, to provide management 26functions to manage at least one clinical trial website and 27first communication functions to exchange clinical trial 28documents with said clinical trial website (par. 64-clinical sponsor is interpreted as the administrator; par. 89- extranet allows for the exchange of information…several documents … will in most instances be exchanged between the sponsor and the investigator. The present invention provides a secure environment for these communications, as well as functionality that manages and tracks the documents needed to start the clinical study. In one embodiment, this functionality is achieved by allocating individual workspaces to sponsors and investigators within the professional site; par. 108-sponsor access to investigator,  subject data and clinical trial study documents); 20 and , 
28 an investigator portal, communicatively coupled to the clinical trial websites, and configured to upload documents, (par. 85-investigator submits data about their history; par. 89- exchange of documents : several documents (e.g., an investigator questionnaire, answers to the investigator questionnaire, a confidentiality agreement, a contract, a budget, an FDA form 1572, IRB documents, the study protocol, etc.) will in most instances be exchanged between the sponsor and the investigator);  said - 2 of 14-A/N: 13/081,818 documents related to a clinical trial and said documents being stored in the separate 32files of the associated clinical trial websites, (par.  15- A data record is stored for each investigator …includes information corresponding to the history of laboratory procedure requests made by the investigator. The database also optionally stores information that associates each of the laboratory procedure requests with one or more disease conditions; par. 86-documentation of investigator prescription writing history and lab requests, par. 89),  wherein the 34investigator portal includes functionality to monitor through said 35investigator portal activities and communications related to the clinical 36trial; (par. 111-investigators contacted by sponsors when study feasibility it established to receive and submit documents to commence study) 
claim 13	Michelson teaches system as in claim 12, wherein the administrator portal lists a plurality of clinical investigators and enables said administrator to communicate an invitation to a clinical investigator inviting said clinical investigator to participate in a clinical trial portal enables the clinical investigator to define a personal profile for access by said administrator. (par. 89-sponsor can contact/engage with selected investigator and exchange documents needed to start a clinical trial; par. 110-web page that shows the results of an investigator search in accordance with the present invention is shown in FIG. 11. As shown in that figure, for each investigator identified in the search, the sponsor is shown the name of the investigator, the investigator's specialty, the city/state in which the investigator is located)
claim 14. 	Michelson teaches a system as in claim 12, wherein the administrator portal enables 2 the administrator to create a clinical trial master file, based on a template, for an associated clinical trial website for customization. (par. 111-This extranet preferably includes document templates that allow sponsors (and/or investigators) to quickly generate documents relevant to the launch of a clinical study….These documents are preferably created using standard templates found in the workspace on the professional site associated with each sponsor or investigator)
Claim 15. 	Michelson teaches a system as in claim 12, wherein the investigator portal lists a plurality of clinical trials being administered by said administrator and enables said clinical investigator to communicate interest in participating in a particular clinical trial to said administrator. (par. 100- investigators can register with system to make sponsors aware of their interest in a clinical trial; Figs. 21 and par. 126-system identifies investigators available for a clinical study using the database information of registered investigators)
Claim 16. 	Michelson teaches a system as in claim 12, wherein the investigator portal enables the clinical investigator to define a personal profile for access by said administrator. (par. 100-investigator registers with system and creates a profile for matching with clinical trials; par. 108-the sponsor determines whether the sponsor desires to use the investigator database to perform investigator recruitment for the study; par. 111-In step 822, the sponsor selects one or more investigators for the clinical study, and in step 823 begins the process of engaging the investigator(s) for the study)
Claim 17   Michelson teaches a system as in claim  12, wherein the investigator portal enables the clinical investigator to define a site profile for access by said administrator. (par. 100-investigator registers with system and creates a profile for matching with clinical trials; par. 108-the sponsor determines whether the sponsor desires to use the investigator database to perform investigator recruitment for the study; par. 111-In step 822, the sponsor selects one or more investigators for the clinical study, and in step 823 begins the process of engaging the investigator(s) for the study)

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7, 11, 18, and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Michelson et al (US 20080133270 A1) in view of Finken et al (US US  20160125171 A1)
claims 7 and 18	  Michelson teaches the method and system as in claims 1 and 12 respectively as explained in the rejections of claims 1 and 12, but does not expressly disclose enabling the clinical investigator to access product files relating to characteristics of the product being tested in the clinical trial.  Finken teaches enabling the clinical investigator to access product files relating to characteristics of the product being tested in the clinical trial (par. 62- system generates an alert and notifies participates, including investigators, of safety issues with a product being tested e.g. data that indicates an emergency symptom or action was reported. An alert may also be generated where there is a strong correlation in similar category historical studies between one or more reported data fields and a dangerous result. )  At the time of the applicant’s invention, it would have been obvious to one ordinary skill in the art to modify the system/method of Michelson with the teaching of Finken to have the investigator portal enable the clinical investigator to access product files relating to characteristics of the product being tested in the clinical trial.  As suggested by Finken, one would have been motivated to include this feature to in order to analyze, assess quality control, spot inconsistency and safety issues, and make real-time adjustments as needed. (par.28) 
Claims 11 and 22.	Michelson teaches a method and method as in claim 1 and claim 12, but does not teach communicating safety reports related to the products under investigation between said administrator and said clinical investigator.
Finken teaches communicating safety reports related to the products under investigation between said administrator and said clinical investigator (par. 62- system generates an alert and notifies participates, including investigators, of safety issues with a product being tested e.g. data that indicates an emergency symptom or action was reported. An alert may also be generated where there is a strong correlation in similar category historical studies between one or more reported data fields and a dangerous result. )  At the time of the applicant’s invention, it would have been obvious to one ordinary skill in the art to modify the system/method of Michelson with the teaching of Finken to have the investigator portal communicating safety reports related to the products under investigation between said administrator and said clinical investigator.  As suggested by Finken, one would have been motivated to include this feature to in order to analyze, assess quality control, spot inconsistency and safety issues, and make real-time adjustments as needed. (par.28) 

Claims 8 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Michelson et al (US 20080133270 A1) as applied to claims 1 and 12,  in view of Schmidt (US 9378205 B1)
Claims 8 and 19    	Michelson teaches the method and system of claims 1 and 12 as explained in the rejection of claim 12, but does not teach the investigator portal further enabling the clinical investigator to index uploaded documents with identifying metadata.
	Schmidt teaches a system and method for handling clinical trial documents further enabling the clinical investigator to index uploaded documents with identifying metadata. (col. 12, lines 21-33; See also col. 16, lines 11-24-metadata is extracted and a database index is created)  At the time of applicant’s ivnetnion, it would have been obvious to one of ordinary skill in the art to modify the system and method of Michelson with the teaching of Schmidt to have the investigator portal further enable the clinical investigator to index uploaded documents with identifying metadata.  As suggested by Schmidt, one would have been motivated to include this feature to provide a better system and method for managing and sharing clinical trial regulatory documents. (col. 1, lines 46-48)
Claims 9 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Michelson et al (US 20080133270 A1) as applied to claims 1 and 12, in view of  Miller (US 20090276463 A1)
Claims 9 and 20	  Michelson discloses the method and system of claim 1 and claim 12 method  as  in  claim 1,  but does not expressly disclose  the investigator portal further enabling the clinical investigator to access current versions of essential documents that govern the conduct of the clinical trial in real-time.
	Miller discloses a system and method in which current versions of clinical trial essential documents are accessible in real-time. (par. 19; par. 39- principals interact with one another in real-time as they view the identical original, data, at the same time, even as soon as immediately after the data are entered, and even from different locations… the investigator and the sponsor are able to view the same original data concurrently)  At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system and method of Michelson with the teaching of Miller  to have an investigator portal enable the clinical investigator to access current versions of essential documents that govern the conduct of the clinical trial in real-time.  As suggested by Miller, one would have been motivated to include this feature to allow regulatory compliance, protocol compliance, or safety issues can be identified and corrected in a timely manner. (par. 39)

Claims 10, 21, and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Michelson et al (US 20080133270 A1) as applied to claims 1 and 12,  in view of Broverman et al (US 20040249664 A1)
Claims 10 and 21,   	Michelson teaches the method and system of claims 1 and 12, but does not expressly disclose the investigator portal communicating a to-do list of required work items between said administrator and said clinical investigator.
	Broverman teaches a system and method of identifying and providing a list of tasks (i.e. to-do list) for a given clinical trial protocol (par. 121-122)  At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in  the art to modify the system and method of Michelson, with the teaching of Broverman to  identify and provide a list of tasks (i.e. to-do list) for a given clinical trial protocol to the investigator portal between said administrator and said clinical investigator.  As suggested by Broverman, one would have been motivated to include this feature to assist in the operational management required to initiate, execute, and complete a clinical trial successfully within budget and time frame. (par. 7)
Claim 23  	Michelson teaches the system as in claim 12 as explained in the rejection of claim, but does not teach the processor further executes instructions of workflow management software that causes said generate steps to be implemented according to an order and sequence of a predetermined workflow driven by templates.  Broverman teaches a system wherein the processor executes instructions of workflow management software that causes said generate steps to be implemented according to an order and sequence of a predetermined workflow driven by templates. (par. 18-The protocol design tool also can suggest specific tasks that the designer might want to include in the protocol, based on a historical database of tasks that were associated with previous clinical trial protocols;  par. 104- dynamic template is a pre-programmed procedure that automatically generates complex content from iCP elements, such as a list of all tasks to be performed at any time during the study, and instantiates the content into the document instance.  At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art execute instructions of workflow management software that causes said generate steps to be implemented according to an order and sequence of a predetermined workflow driven by templates, with the motivation of assisting in the design of clinical trial protocols in a cost-effective manner, taking advantage of knowledge built into previous protocols. (par. 18)

Response to Arguments
Applicant's arguments filed 5/13/22 have been fully considered but they are not persuasive.
(A) 	Applicant argues that the Examiner has improperly characterized the claimed invention as an abstract idea.  
In response, the claimed invention is drawn to “certain methods of organizing human activity,” which is one of the groupings outlined in the January 2019 Patent Eligibility Guidelines. Claims 1-23 recite a method and system for organizing and managing access to clinical trial information among the parties in a clinical trial.  
  	The Examiner has also listed claim limitations of claim 1 and claim 12 which are part of the abstract idea, in addition to providing the summarized characterization of the applicant’s invention.  It should be noted that certain methods of organizing human activities includes fundamental economic practices, like insurance; commercial interactions (i.e. legal obligations, marketing or sales activities or behaviors, and business relations).   In addition, organizing human activity also encompasses managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions.)   
	The claimed invention is a system and method for managing the interactions/exchanges among the parties in a clinical trial.  More specifically, the claims recite: implementing a clinical document exchange portal, generating in the constructed centralized, clinical communications website system … to manage at least one clinical 17trial website and first communication functions to exchange 18clinical trial documents, a clinical trial website. .. providing authorized access to perform second communication 23functions to exchange clinical trial documents, …to upload documents and… to monitor … activities and communications related to the clinical 36trial.
Examiner’s interpretation of invention as a method and system for organizing human activities is also supported by is further dependent claims 2-11 and 12-23 which recite limitations with further define roles and functions performed by parties in the set-up and administration of a clinical trial.  For example, claims 2 and 13 recite an clinical trial administrator using the system to review a list of clinical investigators and to invite an investigator to participate in a trial.  Claims 3 and 14 recite the administer using the system method to define the sequence and master file for designing clinical trials.  Claims 4 and 15 recite the investigator using the system and method to express an interest or accept the invitation of the clinical trial administrator.  Claims 5-6 and 16-17 recite using the system and performing the steps of creating user profiles for access by other parties involved in the planning and/or administration of a clinical trial.  Claims 7-9 and 18-20 recite clinical trial entities organizing and accessing documents for the planning of a clinical trial.  Claims 10-11 and 21-22 recite the clinical investigator and administer exchanging to-do lists and safety reports for planning or administering a clinical trial.  Claims 23 recites using the system plan the order and sequence of workflow for a clinical trial.  
The judicial exception is not integrated into a practical application because the claim language does not recite any improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)); effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment see MPEP 2106.05(e). 
(B)	Applicant argues that the claims require more than a general link to technology.  Applicant further argues that the claims provide specific technology which allows for more efficient processing and is therefore an improvement to technology.   
	In response,	there are several considerations in determining whether claims integrate the abstract idea into a practical application, or determining whether the claim language merely includes instructions to implement an abstract idea on a computer, or using a computer as a tool to perform an abstract idea. 
As discussed in MPEP § 2106.05(f), one consideration is whether the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished. The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it".  By way of example, in Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the steps in the claims described "the creation of a dynamic document based upon ‘management record types’ and ‘primary record types.’" 850 F.3d at 1339-40; 121 USPQ2d at 1945-46. The claims were found to be directed to the abstract idea of "collecting, displaying, and manipulating data."  (See MPEP 2106.05 (f))
 In the instant case, the claims recite instructions for using a computer system to collect, access, and exchange information for the parties of clinical trial.  
Another consideration is whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).  Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).  (emphasis added)
Similarly,  the present invention recites instructions for implementing the abstract idea on a computer/ using the computer as a tool to access data and manage a clinical trial online.  More specifically, the applicant’s invention recites a computer system which performs the functions of managing interactions between clinical trial administrator(s) and investigators, and managing the exchange of information to organize a clinical trial.    
As explained, in the rejection under 35 USC 101, the generic nature of the computer system used to carryout steps of the recited method is underscored by the system description in the instant application, which states: “An exemplary embodiment of the invention implements the collaborative clinical trials system in software on a server and/or a collection of servers and implements the collaboration portal using a Microsoft SharePoint content management software system. The workflows may also be implemented using the Nintex Workflow software module.” (par. 69)   
The specification further sets forth:  “Those skilled in the art will appreciate that the servers may include computing environments implemented by a personal computer, a mainframe, or the like…the computing environment includes hardware components and/or software components such that the resulting computing environment may be used to execute applications such as collaborative trials system software, collaboration portal software, workflow software, or the like.”  (emphasis added) The disclosure sets forth that generally a server performs the recited functions, and that the server may be a general use computer. (i.e. personal computer, a mainframe, or the like).  The language of the disclosure suggests that the applicant's perceived invention/ novelty focuses on the computerized implementation of the abstract idea, not the underlying structure of the additional (generic) components. 	 
	Consequently, the rejection of the pending claims under 35 USC 101 has been maintained. 
(C)	Applicant argues the Michelson reference does not teach the limitations of claim 1.  In particular, applicant argues that the claimed invention requires multiple portals while Michelson only teaches 1 portal.
	In response the examiner disagrees.  The examiner understand a portal to be a “doorway” or interface presented to particular users  which allows only those to access information (i.e. on a system or website) related to their role.
	The Michelson reference discloses limited access interface for patients/ potential trial participants to determine whether they qualify for a particular clinical trial.  For example,  Figs. 15A-15F present a series of screens/ a questionnaire for patients or caregivers of patients to answer regarding clinical studies that may be relevant or helpful to them.  (par. 114- the subject indicates interest in participating in the clinical study, a study-specific subject questionnaire such as shown in FIGS. 15A-15F is provided to the subject on a secure web page found on the subject site;  See also Fig. 20).
	Michelson also discloses an investigator portal, as displayed in Fig. 13.  Michelson discloses that investigators access an interface for access to training materials, including training regarding appropriate practices for clinical research on human research. (par. 189)  Michelson also disclose that information gathered from the clinical trial patient screening is electronically provided to investigators.  In addition, Michaelson teaches an investigator portal to upload documents, (par. 85-investigator submits data about their history; par. 89- exchange of documents : several documents (e.g., an investigator questionnaire, answers to the investigator questionnaire, a confidentiality agreement);
 Michelson further discloses an administrator portal (par. 64-clinical sponsor is interpreted as the administrator; par. 89- extranet allows for the exchange of information…several documents … will in most instances be exchanged between the sponsor and the investigator).  (See also par. 186-187)
As such, the Michelson reference discloses multiple user portals for communicatively linked, for accessing and exchanging clinical trials information.  
(D)	Applicant argues that Michelson does not teach “Michelson does not teach or suggest, for example, "an administrator portal providing management functions to manage at least one clinical trial website and first communication functions to exchange clinical trial documents with said clinical trial website utilizing the content management software.”
	In response, the examiner disagrees.  Moreover, it should be noted that Applicant’s claim language is broader than Applicant’s arguments suggest.  “Providing management functions to manage at least one clinical trial website and first communications function…” does not recite “how” contrary to Applicant’s assertion.  The claim limitation recites making management functions available in order to manage a trial and communication functions in order to exchange clinical trial documents.  This language provides no specificity or detail on the “management” of a trial.  The Michelson reference describes as its function as follows: “The present invention provides a secure environment for these communications, as well as functionality that manages and tracks the documents needed to start the clinical study. In one embodiment, this functionality is achieved by allocating individual workspaces to sponsors and investigators within the professional site.  A given sponsor or investigator is then able to receive, send, and track documents from within his or her workspace.”  (par. 89)
	Applicant fails to point to specific functions in the language of the claims or the applicant’s original disclosure which distinguishes the invention from the prior art.  
Therefore, the applicant’s arguments are not persuasive.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Webber et al (US 20090319535 A1) discloses method and system allow sharing and integrating clinical trial operational data for easy accessibility of operational data. An administrator 150, 250 configures the shared database system 200, 300 by accessing the linked server 210 that launches the configuration user interface 960 (as shown in FIG. 14) allowing the administrator 150, 250 to select and apply configuration parameters. A user can then view operational data populated in the tables, and the linked server 210 can communicate with the shared server 110 for requesting, receiving or updating data. Any user can view and input operational data from the user interface 310 of the portal applications 320, business applications 330 through the linked server 210 or the clinical applications 350, enterprise applications 360, customized application 370, to communicate with the shared server 110 via the data connections (SEE par. 66)
Purdue Pharma (“Purdue Pharma Turns To Microsoft For Document Management Solution; Microsoft Office Sharepoint Portal Server 2003 And Interse Ibox Solution Help Pharmaceutical Company Enable More Relevant Searches For Improved Decision-Making.” (2007, Jul 18). PR Newswire Retrieved from https://dialog.proquest.com/professional/docview/453386445?accountid=131444)- teaches a clinical trial document management solution using Sharepoint.
Groove (“Groove Networks Expands Integration With Windows Sharepoint Services & The Microsoft Office System.” (2003, Jun 02). Business Wire Retrieved from https://dialog.proquest.com/professional/docview/666788529?accountid=131444)- discloses collaborative work solutions using Microsoft Sharepoint.  “The Groove Document Librarian, a new tool for Groove Workspace, allows users to check out documents from SharePoint Portal Server 1.0 into a Groove shared space, and then check the document back in to the portal upon completion. For example, a pharmaceutical executive can check out a clinical trial document from the portal into a Groove shared space, and invite clinicians and physicians into the space to review the document.”
TranSenda (TranSenda releases office-smart clinical trial manager version 2.0. (2009, Jun 11). Business Wire (Retrieved from https://dialog.proquest.com/professional/docview/444088987?accountid=131444))- discloses a updates to a clinical management system .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775.  The examiner can normally be reached on M-F, 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Rachel L. Porter/Primary Examiner, Art Unit 3626